Title: From Thomas Jefferson to Henry Dearborn, 12 January 1809
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Sir 
                     
                     Washington Jan. 12. 09.
                  
                  I have read with pleasure the letter of Capt Davidson by which, according to unanimous resolves of the company of light infantry of the first legion of the militia of Columbia commanded by him, he tenders their services as volunteers under the act of Congress of Feb. 24. 1807 I accept the offer and render to Capt. Davidson & the other officers & privates of the company that praise to which their patriotism so justly entitles them. so long urged by the aggressions of the belligerent powers, and every measure of forbearance at length exhausted our country must see with sincere satisfaction the alacrity with which her sons will flock to her standard whenever her constituted authorities shall declare that we take into our own hands the redress of our wrongs. be so good as to communicate, on behalf of the public, my thanks to Capt. Davidson, the other officers & privates of his company, and to be assured yourself of my affectionate respect
                  
                     Th: Jefferson 
                     
                  
               